
	
		I
		112th CONGRESS
		2d Session
		H. R. 5787
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2012
			Mr. Jones introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To provide for congressional oversight of United States
		  agreements with the Government of Afghanistan.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Oversight of Afghanistan
			 Agreements Act of 2012.
		2.FindingsCongress makes the following
			 findings:
			(1)President Barack
			 Obama has announced an Enduring Strategic Partnership Agreement between the
			 United States of America and the Islamic Republic of Afghanistan, with the goal
			 of concluding a final agreement between the United States and Afghanistan by
			 May 2, 2013.
			(2)The Agreement
			 envisions commitments that directly affect the national security of the United
			 States, including a commitment to assist Afghanistan to deter threats
			 against its sovereignty, security, and territorial integrity.
			(3)The Agreement
			 fails to make clear the future basing structure of United States forces in
			 Afghanistan.
			(4)The Agreement
			 fails to specify the future mission profile of United States forces in
			 Afghanistan, the future number of United States forces deployed to Afghanistan,
			 and the length of deployments for United States forces in Afghanistan.
			(5)The Agreement
			 fails to specify the extent to which United States military personnel and
			 government contractors will be accountable under the laws of
			 Afghanistan.
			(6)Congress is a
			 co-equal branch of government and as such the extension of long-term United
			 States security commitments to Afghanistan that obligates or requires the
			 appropriation of United States funds requires the full participation and
			 consent of Congress.
			(7)Under the
			 Constitution, legislative approval of an international agreement can take the
			 form either of approval of a treaty by two-thirds of the Senate under Article
			 II or authorization of the agreement by a simple majority of both houses of
			 Congress under Article I.
			(8)Past presidential
			 practice with regard to international agreements other than treaties has been
			 regulated by Department of State guidelines that call for due
			 consideration of the extent to which the agreement involves
			 commitments or risks affecting the nation as a whole,whether the
			 agreement can be given effect without the enactment of subsequent legislation
			 by the Congress, and the preference of the
			 Congress.
			3.Conclusion of
			 bilateral agreement without congressional approval
			(a)Report on
			 justification for denying congressional role in concluding agreement
				(1)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act, the Legal Advisor to the Secretary of State shall submit to Congress
			 an unclassified report providing the justification for the decision of the
			 President to deny Congress its constitutionally protected role by concluding an
			 agreement on the future of the security relationship between the United States
			 and Afghanistan as an executive agreement.
				(2)Legal analysis
			 of constitutional authority requiredThe report required under paragraph (1)
			 shall include a legal analysis of the constitutional powers asserted by the
			 President in concluding that such an agreement does not require approval by
			 Congress.
				(b)Sense of
			 congressIt is the sense of Congress that any bilateral agreement
			 between the United States and Afghanistan involving commitments or risks
			 affecting the nation as a whole, including a Bilateral Security
			 Agreement, that is not a treaty approved by two-thirds of the Senate under
			 Article II of the Constitution or authorized by legislation does not have the
			 force of law.
			(c)Prohibition on
			 use of funds To carry out certain agreementsNo funds may be
			 authorized or appropriated to carry out any bilateral agreement between the
			 United States and Afghanistan involving commitments or risks affecting
			 the nation as a whole, including a Bilateral Security Agreement, that
			 is not a treaty approved by two-thirds of the Senate under Article II of the
			 Constitution or authorized by legislation passed by both houses of
			 Congress.
			
